UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2946 Dreyfus Municipal Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Money Market Fund, Inc. August 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments103.3% Rate (%) Date Amount ($) Value ($) Alabama.6% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (Liquidity Facility; National Rural Utilities Cooperative Finance Corporation and LOC; National Rural Utilities Cooperative Finance Corporation) 2.85 11/16/09 6,000,000 6,000,000 Arizona1.7% Phoenix Improvement Corporation, Wastewater System Revenue, CP (LOC; Bank of America) 0.40 9/14/09 5,000,000 5,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 9/18/09 5,000,000 5,000,000 Salt River Project Agricultural 0.57 Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.45 9/21/09 6,000,000 6,000,000 California1.6% California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.15 9/7/09 10,000,000 a 10,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.37 12/10/09 5,000,000 5,000,000 Colorado6.1% CollegeInvest, Education Loan Revenue (LOC; Lloyds TSB Bank PLC) 0.38 9/7/09 25,000,000 a 25,000,000 Colorado Educational and Cultural Facilities Authority, Student Housing Revenue (Fuller Theological Seminary Project) (LOC; Key Bank) 2.50 9/7/09 9,600,000 a 9,600,000 Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 0.60 9/7/09 16,500,000 a 16,500,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.15 9/7/09 5,000,000 a 5,000,000 Connecticut1.6% Connecticut, GO Notes, BAN 2.00 4/28/10 10,000,000 10,106,200 New Haven, GO Notes, BAN 1.25 2/15/10 5,000,000 5,008,973 Delaware.7% Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 0.55 9/7/09 6,500,000 a 6,500,000 District of Columbia6.1% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.27 9/7/09 13,890,000 a,b 13,890,000 District of Columbia, Enterprise Zone Revenue (Trigen-Pepco Energy Services, LLC Issue) (LOC; M&T Bank) 0.49 9/7/09 9,125,000 a 9,125,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.45 11/9/09 16,500,000 16,500,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.43 12/9/09 10,000,000 10,000,000 District of Columbia, Revenue (American Society of Hematology Issue) (LOC; SunTrust Bank) 1.40 9/7/09 6,600,000 a 6,600,000 Florida15.5% Alachua Housing Finance Authority, MFHR (Edenwood Park Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.65 9/7/09 3,245,000 a,b 3,245,000 Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.41 9/7/09 20,000,000 a 20,000,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.50 9/7/09 25,840,000 a,b 25,840,000 Florida Finance Housing Corporation, MFHR (Falls of Venice Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.41 9/7/09 3,955,000 a 3,955,000 Greater Orlando Aviation Authority, Airport Facilities Revenue, CP (LOC: Bayerische Landesbank, State Street Bank and Trust Co. and Westdeutsche Landesbank) 0.85 9/2/09 13,938,000 13,938,000 Hillsborough County Industrial Development Authority, IDR (Seaboard Tampa Terminals Venture Project) (LOC; Wachovia Bank) 0.62 9/7/09 4,000,000 a 4,000,000 Jacksonville Economic Development Commission, IDR (Load King Manufacturing Company Project) (LOC; SouthTrust Bank) 1.75 9/7/09 680,000 a 680,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.40 10/15/09 13,200,000 13,200,000 Miami-Dade County Industrial Development Authority, IDR (von Drehle Holdings, LLC Project) (LOC; Branch Banking and Trust Co.) 0.43 9/7/09 1,230,000 a 1,230,000 Orange County Housing Finance Authority, MFHR (Windsor Pines Project) (LOC; Bank of America) 0.43 9/7/09 1,300,000 a 1,300,000 Polk County Industrial Development Authority, IDR (Florida Treatt, Inc. Project) (LOC; Bank of America) 0.60 9/7/09 3,090,000 a 3,090,000 Riviera Beach, IDR (K. Rain Manufacturing Project) (LOC; SunTrust Bank) 1.60 9/7/09 1,740,000 a 1,740,000 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) (LOC; Fifth Third Bank) 1.85 9/7/09 50,325,000 a 50,325,000 Georgia4.5% Atlanta, General Fund TAN 1.75 12/31/09 10,000,000 10,041,108 Fulton County, General Fund TAN 1.00 12/31/09 12,000,000 12,027,119 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.28 9/7/09 19,400,000 a 19,400,000 Illinois4.3% Illinois Finance Authority, Revenue (The Art Institute of Chicago) (LOC; Northern Trust Co.) 0.32 9/7/09 3,000,000 a 3,000,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 0.33 9/7/09 19,400,000 a 19,400,000 Oak Forest, Revenue (Homewood Pool - South Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 1.85 9/7/09 10,000,000 a 10,000,000 Southwestern Illinois Development Authority, Solid Waste Disposal Facilities Revenue (Center Ethanol Company, LLC Project) (LOC; Wells Fargo Bank) 0.60 9/7/09 7,370,000 a 7,370,000 Indiana5.7% Indiana Bond Bank, Advance Funding Program Notes 2.00 1/5/10 4,000,000 4,021,848 Indiana Health and Educational Facility Financing Authority, Educational Facilities Revenue (University of Evansville Project) (LOC; Fifth Third Bank) 1.85 9/7/09 17,000,000 a 17,000,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.29 9/7/09 10,120,000 a,b 10,120,000 Indiana Housing and Community Development Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 0.31 9/7/09 21,175,000 a 21,175,000 Iowa.6% Iowa Finance Authority, SWDR (MidAmerican Energy Project) 0.48 9/7/09 6,000,000 a 6,000,000 Kansas.6% Kansas Development Finance Authority, MFHR, Refunding (Chesapeake Apartments Project) (LOC; FHLB) 0.35 9/7/09 5,500,000 a 5,500,000 Louisiana1.6% Ascension Parish, Revenue, CP (BASF AG) 0.75 9/9/09 5,000,000 5,000,000 Saint James Parish, Revenue (NuStar Logistics, L.P. Project) (LOC; JPMorgan Chase Bank) 0.28 9/7/09 10,000,000 a 10,000,000 Maryland3.7% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Bank) 0.47 9/7/09 5,115,000 a 5,115,000 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.37 9/7/09 14,000,000 a 14,000,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.40 1/11/10 10,000,000 10,000,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.38 9/7/09 5,000,000 a 5,000,000 Michigan5.1% Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 12/2/09 14,000,000 14,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 12/3/09 8,000,000 8,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.43 9/7/09 24,700,000 a 24,700,000 Missouri2.7% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.40 9/3/09 16,807,000 16,807,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue, CP (Cox Hospital) (LOC; Bank of Nova Scotia) 0.30 10/2/09 8,000,000 8,000,000 Nebraska2.2% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.44 9/7/09 20,085,000 a,b 20,085,000 Nevada1.6% Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.40 12/10/09 15,000,000 15,000,000 New Hampshire.4% New Hampshire Health and Education Facilities Authority, Revenue (Riverbend Issue) (LOC; TD Bank) 0.30 9/7/09 4,075,000 a 4,075,000 New Jersey4.6% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.55 9/7/09 25,000,000 a 25,000,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.55 9/7/09 17,950,000 a 17,950,000 New York3.1% Metropolitan Transportation Authority, RAN 2.00 12/31/09 10,000,000 10,053,059 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.22 9/7/09 8,700,000 a 8,700,000 New York City Housing Development Corporation, MFMR (Beekman Tower) (LOC; RBS Citizens NA) 1.15 9/7/09 10,000,000 a 10,000,000 North Carolina1.1% North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.36 9/7/09 10,000,000 a 10,000,000 North Dakota.5% Mercer County, PCR, CP (Basin Electric Power Cooperative) 0.40 9/24/09 5,000,000 5,000,000 Ohio2.1% Clark County, Solid Waste Facilities Revenue (Eastwood Dairy LLC Project) (LOC; Wachovia Bank) 1.26 9/7/09 2,750,000 a 2,750,000 Columbus, Sewerage System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.32 9/7/09 1,400,000 a,b 1,400,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.66 9/7/09 2,620,000 a 2,620,000 Cuyahoga County, IDR (King Nut Project) (LOC; National City Bank) 0.66 9/7/09 2,625,000 a 2,625,000 Montgomery County, Revenue, CP (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 1.15 9/2/09 10,000,000 10,000,000 Pennsylvania7.3% Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.66 1/14/10 5,000,000 5,000,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 0.43 9/7/09 20,000,000 a 20,000,000 Franklin County Industrial Development Authority, Revenue (James and Donna Martin Project) (LOC; Wachovia Bank) 0.63 9/7/09 1,000,000 a 1,000,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.44 9/7/09 1,700,000 a 1,700,000 Montgomery County Higher Education and Health Authority, Revenue (Pennsylvania Higher Education and Health Loan Program) (LOC; M&T Bank) 0.44 9/7/09 6,055,000 a 6,055,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (PSEG Power LLC Project) (LOC; JPMorgan Chase Bank) 0.36 9/7/09 8,500,000 a 8,500,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.54 9/7/09 15,000,000 a 15,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.40 12/10/09 10,000,000 10,000,000 South Carolina.9% Charleston County School District, GO Notes, TAN 2.00 4/1/10 8,000,000 8,072,757 Tennessee2.3% Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.60 9/7/09 8,000,000 a 8,000,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.39 9/7/09 6,790,000 a,b 6,790,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.39 9/7/09 6,810,000 a,b 6,810,000 Texas8.0% Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.35 11/17/09 30,000,000 30,000,000 Port of Port Arthur Navigation District of Jefferson County, Environmental Facilities Revenue, Refunding (Motiva Enterprises LLC Project) 0.45 9/7/09 5,000,000 a 5,000,000 Texas, TRAN 2.50 8/31/10 9,000,000 c 9,183,650 University of Texas, University Revenue, CP 0.28 10/5/09 15,000,000 15,000,000 University of Texas System Board of Regents, Financing System Revenue 0.18 9/7/09 14,000,000 a 14,000,000 Utah1.0% Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility: Bank of America and Bank of Nova Scotia) 0.40 11/18/09 9,500,000 9,500,000 Virginia1.6% Fredericksburg Economic Development Authority, Revenue (Student Housing and Economic Development Project-Eagle Village I) (LOC; Bank of America) 0.32 9/7/09 15,000,000 a 15,000,000 Washington1.2% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.49 9/7/09 4,060,000 a 4,060,000 Seattle, Municipal Light and Power Improvement Revenue, Refunding 5.00 11/1/09 1,500,000 1,511,244 Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 0.80 9/1/09 5,300,000 a 5,300,000 Wisconsin1.1% Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 10,000,000 10,005,167 Wyoming1.6% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 0.36 9/7/09 15,000,000 a 15,000,000 Total Investments ( cost $954,796,125) 103.3% Liabilities, Less Cash and Receivables (3.3%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $88,180,000 or 9.5% of net assets. c Purchased on a delayed delivery basis. At August 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 954,796,125 Level 3 - Significant Unobservable Inputs - Total It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Treasurys Temporary Guarantee Program: Each fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015% except for Dreyfus Cash Management Plus, Inc., which was .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the funds without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Money Market Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
